                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DEVON SINCLAIR ENGLISH, AZ9576,                    Case No. 19-cv-01326-CRB (PR)
                                   8                   Petitioner,
                                                                                           ORDER OF DISMISSAL
                                   9            v.

                                  10    JOSIE GASTELO, Warden,
                                  11                   Respondent.

                                  12          This habeas corpus action by a state prisoner was transferred from the Central District to
Northern District of California
 United States District Court




                                  13   this court on March 12, 2019. This court notified petitioner in writing at that time that the action

                                  14   was deficient because petitioner did not pay the requisite $5.00 filing fee or, instead, submit a

                                  15   signed and completed court-approved in forma pauperis application, including a completed

                                  16   certificate of funds in the prisoner’s account and a copy of the prisoner’s trust account statement

                                  17   for the last six months. See 28 U.S.C. § 1915(a)(2). Petitioner was advised that failure to file the

                                  18   requested items within 28 days would result in dismissal of the action.
                                              More than 28 days have elapsed; however, petitioner has not provided the court with the
                                  19
                                       requisite items or sought an extension of time to do so. The action is DISMISSED without
                                  20
                                       prejudice.
                                  21          The clerk is directed to close the file.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: April 30, 2019
                                  24
                                                                                         ______________________________________
                                  25                                                     CHARLES R. BREYER
                                                                                         United States District Judge
                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DEVON SINCLAIR ENGLISH,
                                   7                                                          Case No. 3:19-cv-01326-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        JOSIE GASTELO,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on April 30, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Devon Sinclair English ID: AZ9576
                                       CMC East
                                  21   San Luis Obispo, CA 93409-8101
                                  22

                                  23   Dated: April 30, 2019
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Lashanda Scott, Deputy Clerk to the
                                  27                                                      Honorable CHARLES R. BREYER

                                  28
                                                                                          2
